Citation Nr: 0833305	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus  

2.  Entitlement to an initial, compensable evaluation for the 
service-connected bilateral hearing loss (BHL)  




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The veteran had active service from September 1950 to 
February 1958 and from February 1958 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to experience tinnitus, a disability 
which, under applicable legal authority, is assigned a single 
10 percent rating.  

3.  The service-connected bilateral hearing loss is show to 
be productive of  a disability picture that more nearly 
approximates that of Level VII hearing acuity in the right 
ear and a Level III hearing acuity on the left.    



CONCLUSIONS OF LAW

1.  The claim for a disability evaluation in excess of 
10 percent for the service-connected tinnitus is without 
legal merit.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 
4.87 including Diagnostic Code 6260 (2002-2007).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected hearing loss have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VIA, 
VII and Diagnostic Code 6100 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As will be explained, the claim for an evaluation in excess 
of 10 percent for tinnitus lacks legal merit.  As the law, 
and not the facts, is dispositive of that claim, the specific 
duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the veteran's 
BHL claim on appeal has been accomplished.  

In January 2008, during the pendency of the appeal, the RO 
sent the veteran a letter advising him that a disability 
rating may be changed if there are changes in the condition, 
and that in rare instances VA can assign a disability level 
other than those found in the rating schedule if the 
impairment is not adequately covered by the schedule.  

The veteran had an opportunity to respond before the RO 
readjudicated the claim as reflected in the Supplemental 
Statement of the Case (SSOC) in March 2008.  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for increased rating and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

An January 2006 RO letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, and would make reasonable efforts to get evidence and 
records not held by a Federal department or agency.  

The letter also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  

The January 2006 letter specifically advised the veteran, 
"If there is any other evidence of information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the March 
2008 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the September 2006 Statement of the Case (SOC), which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the January 2008 letter cited hereinabove.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the January 2008 letter satisfies the 
requirements of Vazquez-Flores in that the letter advised the 
veteran that severity of a service-connected disability may 
be established by statements from employers as to how the 
disability affected the beneficiary's ability to work, and 
also by statements discussing symptoms from people who had 
witnessed how those symptoms affect the beneficiary.  

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) is in 
the claims file and all VA or non-VA medical providers the 
veteran identified as having relevant documents.  

The veteran has identified no other VA or non-VA medical 
providers as having relevant documents.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.  

The veteran was afforded a VA audiological evaluation in 
February 2008.  The veteran has not asserted, and the 
evidence does not show, that his symptoms have increased in 
severity since that examination.  The Board, accordingly, 
finds that remand for a new VA examination is not required at 
this point.   See 38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a compensable 
rating of the service-connected bilateral hearing loss.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, since the highest rating for tinnitus is 10 
percent, there is no possibility of a staged rating higher 
than the assigned 10 percent for any period.  According, the 
requirements of Hart are not applicable for that claim.  

With regard to the veteran's BHL claim, the Board has 
considered all evidence of severity since the claim for 
increased rating has been received in March 2006 and has 
considered whether "staged ratings" are warranted.  The 
Board's adjudication of that claim, accordingly, meets the 
requirements of Hart.  


A. Tinnitus

The veteran has requested a rating in excess of 10 percent 
for his service-connected tinnitus.  The RO denied the 
request because, under Diagnostic Code 6260, there is no 
provision for assignment of a higher or separate rating of 10 
percent for tinnitus in each ear.  The veteran appealed that 
decision to the Board.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective on June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

The Federal Circuit reversed the decision of the Veterans 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

The Board has considered all arguments advanced on behalf of 
the veteran.  In view of the foregoing, the Board must 
conclude that the version of Diagnostic Code 6260 in effect 
prior to June 2003 precludes assignment of more than a single 
10 percent rating for the service-connected tinnitus.  

Therefore, the claim for a rating in excess of 10 percent for 
his bilateral tinnitus must be denied under both the former 
and revised versions of the regulation.  To the extent that 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Here, the veteran has advanced no 
specific assertions that warrant consideration of a higher 
rating on an extraschedular basis.  


B. Bilateral Hearing Loss

The veteran has also requested a compensable initial rating 
for his service-connected BHL.  

The RO denied the request because the veteran's bilateral 
hearing loss was not shown to meet the objective criteria for 
a compensable rating under 38 C.F.R. § 4.85.  The veteran 
appealed that decision to the Board.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  

The Roman numeral scores for both ears are than charted in 
Table VII of 38 C.F.R. § 4.85, and the intersection of the 
scores provides the percentage of disability.  



Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.


% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.


0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI




Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)


Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  These 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

The veteran had VA audiological evaluations in January 2006 
and February 2008, during which each of his Puretone averages 
did not approximate the schedular criteria for hearing loss.  
Audiometer scores from the most recent, February 2008, 
evaluation were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50
70
90
105+
79+
LEFT
N/A
30
45
85
80
60

Speech recognition scores were 88 percent, bilaterally.  The 
audiologist diagnosed mild-to-profound sloping sensorineural 
hearing loss (SNHL) in the right ear and mild-to-severe 
sloping SNHL in the left ear.  

Charting the veteran's audiological scores against Table VI 
shows a Level III hearing acuity in the right ear and a Level 
IIII hearing acuity in the left ear.  

Charting a Level III hearing loss and a Level III hearing 
loss against Table VII results in a noncompensable rating.  

However, given the veteran's assertion regarding the 
disabling prolonged nature of the service-connected hearing 
loss, the Board finds the recorded audiometric findings to 
more nearly approximate the criteria discussed in 38 C.F.R. 
§ 4.86 so as to warrant application of Table VIA in 
evaluating the extent of his hearing disability involving the 
right ear.  

Charting the veteran's audiological scores against Table VIA 
yields a result of Level VII hearing acuity for the right 
ear.  Then, a Level VII hearing loss in the right ear 
combined with a Level III hearing loss in the left ear on 
Table VII supports the assignment of a 20 percent rating in 
this case.  

Accordingly, by extending the benefit of the doubt to the 
veteran in this matter, an increased rating of 20 percent is 
warranted.  

In addition to the medical evidence, the Board has carefully 
considered the veteran's assertions that he must use a 
hearing aid; that he has difficulty hearing in large groups, 
especially against background noise; and also that has 
problems hearing in situations such as movies or television.  

The Board recognizes that the veteran feels himself to be 
entitled to a higher disability rating because he believes 
that a person with these difficulties should be rated as 
compensable.  He also questions whether VA should rate 
hearing loss based on evaluation in a soundproof environment.  

Giving full credence to the veteran's assertions, the 
application of his audiometry results to the rating schedule 
show that the service-connected hearing loss disability may 
be rated as 20 percent disabling.  

The Board has considered whether staged ratings are 
appropriate.  The evidence shows that the service-connected 
BHL has been compensably disabling at the identified level  
throughout the course of the appeal.  Accordingly, staged 
ratings are not warranted.  


ORDER

The claim for a rating in excess of 10 percent rating for the 
service-connected tinnitus is denied.  

An increased rating of 20 percent for the service-connected 
bilateral hearing loss is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


